Per Curiam,
It clearly appears from the evidence that the absence of guardrails was not the proximate cause of the accident which befell the plaintiff, without any fault on her part.
The undisputed evidence is that after the wagon in which *186plaintiff and several others were riding had safely passed over the bridge and proceeded up the hill fifty or sixty feet, the eyes in two of the traces gave way, and this resulted in freeing the horses from the wagon and from the control of the driver. Being thus situated, the wagon ran back down the grade, and missing the bridge went over the embankment into the stream below. If the traces by which the wagon was drawn had not broken, the accident would not have occurred. Viewing the testimony in its most favorable light for the plaintiff, there is nothing in it to justify a verdict against the defendant. At most the absence of guard-rails was merely the remote cause of her injury. The sole efficient and proximate cause was the breaking of the harness, in consequence of which the control of the wagon was lost.
The learned trial judge rightly refused to take offt the judgment of nonsuit.
Judgment affirmed.